Case 3:19-cr-00032-KRG Documenti1-1 Filed 11/12/19
CRIMINAL CASE INFORMATION SHEET

Pittsburgh Erie Johnstown _X

 

Related to No. Judge
(All criminal prosecutions arising out of the same criminal
transaction or series of transactions are deemed related).

CATEGORY: I. ____ Narcotics and Other Controlled Substances
la. _____ Narcotics and Other Controlled Substances
(3 or more Defendants)
2. _____ Fraud and Property Offenses
2a. __ Fraud and Property Offenses

(3 or more Defendants)

3. ____ Crimes of Violence

4, ____ Sex Offenses

5. ___ Firearms and Explosives
6. ____ Immigration

7. X_ All Others

Defendant's name: JAVIER HERRERA-HERNANDEZ

 

Is Indictment waived: __ yes _X_ no
Pretrial Diversion: __ yes _X_ no
Juvenile proceeding: __ ‘yes _X_ no
Defendant is: _X_ Male ___ Female

Superseding Indictment or
Information: yes xX no

Previous case number:

 

If superseding, previous case was/will be:

____ Dismissed on defendant's motion
____ Dismissed on government's motion
____ After appellate action

____ Other (explain)

County in which first
offense cited occurred: CLEARFIELD

Previous proceedings before
Magistrate Judge:

 

Case No.:

 

Page 1 of 2

SM 3A

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Case 3:19-cr-00032-KRG Document 1-1 Filed 11/12/19 Page 2 of 2

Date arrested or date
continuous U.S. custody began:

 

 

Defendant: X is in custody is not in custody
Name of Institution: MOSHANNON VALLEY CORRECTIONAL CENTER
Custody is on: this charge another charge

X another conviction

State xX Federal

 

 

 

Detainer filed: __ yes _xX no
Date detainer filed:
Total defendants: _l
Total counts: ji]
Data below applies to
defendant No.: 1
Defendant's name: JAVIER HERRERA-HERNANDEZ
SUMMARY OF COUNTS
COUNT NO. U.S. CODE OFFENSE FELONY MISDEMEANOR
1 18 U.S.C. § Possession of a prohibited x
1791 (a)(2) object in prison

and 1791(b)(1)

I certify that to the best of my knowledge the above entries are true and correct.

 
  

ARNOLD P. BERNABD, IR.

Assistant U.S. Attorne
PA ID No. 313734

DATE: November 12,2019

 

 
